Citation Nr: 1705399	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  05-01 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation for service-connected peripheral neuropathy of the right lower extremity in excess of 10 percent prior to August 12, 2008, in excess of 40 percent on and after August 12, 2008 to March 17, 2016, and in excess of 60 percent on and after March 17, 2016.

2.  Entitlement to an initial evaluation for service-connected peripheral neuropathy of the left lower extremity in excess of 10 percent prior to August 12, 2008, and in excess of 40 percent on and after August 12, 2008.


ATTORNEY FOR THE BOARD

David Nelson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971 with additional National Guard service.

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This case was most previously before the Board in November 2015.

In correspondence received in December 2016 the Veteran revoked the Power of Attorney that he had previously signed and indicated that he desired to be unrepresented in this appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.


FINDINGS OF FACT

1.  Prior to August 12, 2008, the Veteran's peripheral neuropathy of the right lower extremity most nearly approximates moderate incomplete paralysis of the lower radicular group, due to decreased sensation and deep tendon reflexes.

2.  On and after August 12, 2008 to March 17, 2016, the Veteran's peripheral neuropathy of the right lower extremity most nearly approximates moderately severe incomplete paralysis of the lower radicular group.

3.  On and after March 17, 2016, the Veteran's peripheral neuropathy of the right lower extremity most nearly approximates severe incomplete paralysis of the lower radicular group.

4.  Prior to August 12, 2008, the Veteran's peripheral neuropathy of the left lower extremity most nearly approximates moderate incomplete paralysis of the lower radicular group, due to reduced deep tendon reflexes and sensation.

5.  On and after August 12, 2008 to March 17, 2016, the Veteran's peripheral neuropathy of the left lower extremity most nearly approximates moderately severe incomplete paralysis of the lower radicular group.

6.  On and after March 17, 2016, the Veteran's peripheral neuropathy of the left lower extremity most nearly approximates severe incomplete paralysis of the lower radicular group.


CONCLUSIONS OF LAW

1.  Prior to August 12, 2008, the criteria for a rating of 20 percent, but no higher, for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2016).

2.  The criteria for a rating in excess of 40 percent on and after August 12, 2008 to March 17, 2016 for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2016).

3.  On and after March 17, 2016, the criteria for a rating in excess of 60 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2016).

4.  Prior to August 12, 2008, the criteria for a rating of 20 percent, but no higher, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2016).

5.  On and after August 12, 2008 to March 17, 2016, the criteria for a rating in excess of 40 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2016).

6.  On and after March 17, 2016, the criteria for a rating of 60 percent, but no higher, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by RO letters, including one dated in July 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records, private medical records, and the Veteran's Social Security Administration (SSA) records.  The Board finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited subjective complaints and clinical measures.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The November 2015 Board remand directed that outstanding VA records be obtained and that a VA examination be obtained.  As such has been accomplished, compliance with the prior remand has been accomplished.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

For paralysis of the sciatic nerve, disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

In August 2009 the RO granted the Veteran service connection for peripheral neuropathy of the right and left lower extremity and assigned ratings of 10 percent, effective November 2003.  A February 2011 rating decision assigned an effective date of April 16, 2002 for the 10 percent ratings.  Additional rating decisions adjusted the ratings assigned, as indicated above.  

An April 2002 VA discharge summary noted that the Veteran had weakly palpable distal pulses.  The diagnosis included peripheral neuropathy.  At an August 2002 VA examination the Veteran complained of a history of leg cramps.  Examination revealed good dorsalis pulses and posterior tibias pulses, bilaterally.  A May 2003 VA diabetes examination revealed slight decreased deep tendon reflexes in the lower extremities, as well as decreased sensation in a stocking-glove distribution.  The diagnoses included bilateral peripheral neuropathy.

An August 12, 2008 private examination showed decreased light touch in the distal bilateral lower extremities, with deep tendon reflexes (DTRs) absent at knee jerks and ankle jerks.  Electromyography (EMG) examination of the lower extremities revealed increased polyphasics in tibialis anterior, extensor hallucis longus, and medial gastrocs bilaterally.  The impression was that the diagnostic study was consistent with a diagnosis of a severe generalized polyneuropathy.  There was amputation of the distal left foot.

At a September 2008 VA examination the Veteran had right lower extremity muscle strength of 5 with no motor function impairment.  The left lower extremity had muscle strength of 4 with mild motor function impairment.  Sensory function of the right lower extremity was decreased vibration, decreased pain, decreased light touch, and decreased position sense.  Sensory function of the left lower extremity was decreased vibration, decreased pain, decreased light touch, and decreased position sense.  The examiner indicated that there was no muscle atrophy present.  The diagnosis was left and right lower extremity neuropathy.

At a December 2010 VA peripheral nerve examination it was noted that prior to his left BKA in 2010 the Veteran had complained of bilateral lower extremity pain, numbness, tingling, burning and weakness since March 2005.  Examination was negative for discoloration over the lower limbs.  Strength testing of the lower extremities was 4/5 to 5/5.  Vibration was decreased over the right great toe but was otherwise intact over the right lower extremity, with position sense intact over the surviving three extremities.  There was no muscle atrophy present.

A May 2011 VA physical rehabilitation record noted that the Veteran had lower extremity strength of 5/5 bilaterally.

At a March 17, 2016 VA peripheral neuropathy examination it was noted that the Veteran had been diagnosed with diabetic peripheral neuropathy of the lower extremities in August 2008.  The Veteran had mild constant pain of the right lower extremity, mild intermittent pain of the right lower extremity and moderate intermittent pain of the left lower extremity.  He also had mild paresthesias and/or dysesthesias of the right lower extremity and severe paresthesias and/or dysesthesias of the left  lower extremity, and severe numbness in the left and right lower extremities.  Strength testing of the right and left knee was 5/5.  Deep tendon reflexes of the knees was absent.  Light touch of the knees and right ankle and lower leg was normal but was absent in the left ankle and left lower leg.  Position sense of the right and left lower extremity was normal, with vibration sensation decreased in the right lower extremity and absent in the left lower extremity.  Cold sensation in the lower extremities was normal.  There was muscle atrophy of the feet.  Trophic changes of the lower extremities (other than the right foot) were not noted.  The Veteran's lower extremity diabetic peripheral neuropathy was affected by the sciatic nerve with incomplete paralysis that was severe, with marked muscular atrophy, bilaterally.  In an April 2016 addendum, the examiner indicated that the Veteran was "s/p BKA, however he does have numbness over his stump, and had two sores in various stages of healing when seen on 3/17/2016.  This as likely as not represents neuropathic numbness of the area between the hip and the knee.  He does not have left sided stump pain."


Right lower extremity

Prior to August 12, 2008, the right lower extremity is rated at 10 percent for mild incomplete paralysis.  A 20 percent evaluation indicates moderate incomplete paralysis.  Here, the Veteran's right lower extremity showed symptoms such as slight decreased DTRs and decreased sensation.  The Board finds that this more nearly approximates moderate incomplete paralysis.  The Board also finds, however, that this is not moderately severe incomplete paralysis, as the evidence also showed good pulses.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Accordingly, a 20 percent evaluation, but no higher, is assigned prior to August 12, 2008.  

As for the time period from August 12, 2008 to March 17, 2016, the right lower extremity is evaluated as 40 percent disabling, which reflects moderately severe incomplete paralysis.  A higher 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Although decreased light touch in the distal right lower extremity is shown, and the Veteran has complained of right lower extremity pain, numbness, tingling, burning and weakness, strength testing of the right lower extremity was 4/5 in December 2010 and was 5/5 in May 2011.  This does not more nearly approximately marked muscle atrophy being.  In addition, the September 2008 VA examiner and December 2010 VA examiner specifically indicated that there was no muscle atrophy present.  As such, a rating in excess of 40 percent from August 12, 2008 to March 17, 2016, is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

As for the time period on and after March 17, 2016, the right lower extremity is evaluated as 60 percent disabling, which reflects severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted where there is complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Although the Veteran reported constant pain of the right lower extremity, he also complained of only mild paresthesias and/or dysesthesias of the right lower extremity.  Further, strength testing of the right knee was 5/5, and cold sensation of the right lower extremity was normal.  While the Veteran's right lower extremity diabetic peripheral neuropathy was affected by the sciatic nerve with incomplete paralysis that was severe, complete paralysis was not shown or approximated, and symptoms such as foot dropping or no active movement below the knee was not shown.  As such, a rating in excess of 60 percent from March 17, 2016 is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Left lower extremity

Prior to August 12, 2008, the left lower extremity is rated as 10 percent disabling, which contemplates mild incomplete paralysis.  A 20 percent evaluation is warranted for moderate incomplete paralysis.  The left lower extremity showed symptoms such as slight decreased DTRs and decreased sensation in a stocking-glove distribution.  The Board finds that this more nearly approximates moderate incomplete paralysis.  The Board also finds, however, that this is not moderately severe incomplete paralysis, as the evidence also showed good pulses.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Accordingly, a 20 percent evaluation, but no higher, is assigned prior to August 12, 2008.  

On and after August 12, 2008, the left lower extremity is evaluated as 40 percent disabling, which indicates moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Although the September 2008 VA examination noted that sensory function of the left lower extremity had decreased vibration, decreased pain, decreased light touch, and decreased position sense, the left lower extremity had muscle strength of 4 with just mild motor function impairment.  Significantly, the September 2008 VA examiner and December 2010 VA examiner noted that there was no muscle atrophy present.  Further, strength testing of the left lower extremity was 4/5 to 5/5 in December 2010, and was 5/5 in May 2011.  Thus, there was no marked muscle atrophy.  However, in March 2016, it was noted that the Veteran's left lower extremity was affected by the sciatic nerve with incomplete paralysis that was severe, with marked muscular atrophy.  Thus, a rating of 60 percent from March 17, 2016 is granted.  As complete paralysis is not shown, a rating in excess of 60 percent is not warranted from March 17, 2016.

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's bilateral lower extremity peripheral neuropathy is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Here, the Veteran's symptoms of reduced strength, pain, numbness, tingling, and modifications in activities are contemplated by the diagnostic code, which takes all symptoms into account into determining the extent of the nerve affected, and thus the extent of the paralysis of that nerve.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).


ORDER

A 20 percent rating, but no more, prior to August 12, 2008 for peripheral neuropathy of the right lower extremity is granted, subject to the applicable law governing the award of monetary benefits.

A rating in excess of 40 percent on and after August 12, 2008 to March 17, 2016 for peripheral neuropathy of the right lower extremity is denied.

A rating in excess of 60 percent on and after March 17, 2016 for peripheral neuropathy of the right lower extremity is denied.

A 20 percent rating, but no more, prior to August 12, 2008 for peripheral neuropathy of the left lower extremity is granted, subject to the applicable law governing the award of monetary benefits.

A rating in excess of 40 percent on and after August 12, 2008 to March 17, 2016 for peripheral neuropathy of the left lower extremity is denied.

A rating of 60 percent on and after March 17, 2016 for peripheral neuropathy of the left lower extremity is granted, subject to the applicable law governing the award of monetary benefits.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


